Citation Nr: 1414297	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-25 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to January 1971.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Infantryman's Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In October 2010, the Veteran testified at an RO hearing before a Decision Review Officer.  In June 2013, the Veteran presented sworn testimony during a personal hearing in Boise, Idaho, which was chaired by the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the Veteran's VA claims file.

In a February 2014 appellant's brief, the Veteran's representative asserted a new claim of entitlement to an increased disability rating for gunshot wound residuals.  This claim has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

For the reasons set forth below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.





REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the appeal must be remanded for further development.

The Board finds that additional development is needed on the issue of the Veteran's entitlement to a disability rating in excess of 30 percent for service-connected PTSD.  The Veteran was afforded a VA examination in July 2010, at which time the examiner opined that the Veteran's PTSD symptoms are of moderate severity.  The examiner did not address the Veteran's history of substance abuse.  In a December 2010 letter, the Veteran's treating psychiatrist opined that the Veteran suffers from a "severe form of PTSD that is clearly interfering with all aspects of his life."  Dr. K.K. opined that the Veteran's alcohol and substance abuse are secondary to his PTSD.  He stated, "[t]he PTSD has clearly interfered with [the Veteran's] interpersonal, social, family, and occupational functioning.  He concluded, "[r]egarding working, it is also my strong opinion that [the Veteran] is not ever going to be able to return to the work force in any meaningful capacity."

Accordingly, the severity of the Veteran's psychological symptomatology is unclear including whether his substance abuse is due to or aggravated by his service-connected PTSD; as such, a contemporaneous examination is therefore needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The Board finds that, upon remand, the VA psychological examiner should address the conclusions concerning dependent symptomatology, as well as, unemployability set forth in the December 2010 letter from Dr. K.K.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran should be provided with proper notice as to the elements and information necessary to substantiate his claim for a TDIU.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.340, 3.341, 4.16.  After development upon remand, the RO should adjudicate his TDIU claim in the first instance.

Review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative a notice letter that explains how to establish entitlement to a TDIU. Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claims.  Associate any records or responses received with the claims file, and undertake any reasonable indicated development.

2. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records dated since September 2011.  All such available documents should be associated with the claims file.


3. Thereafter, the Veteran should be afforded a VA examination in order to determine the extent of his service-connected PTSD to include the impact of this disability on his ability to secure and follow substantially gainful employment.

The claims file must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to the service-connected PTSD.  The results of any such testing and studies should be included in the examination report.

The examiner should provide a detailed account of all manifestations of the service-connected PTSD found to be present.  In addition, a Global Assessment of Functioning (GAF) score should be assigned, along with an explanation of the number assigned to the Veteran.  The examiner should also detail the nature, extent, and severity of any other psychological disorders.  The examiner should clarify what, if any, substance abuse is due to the service-connected PTSD.  If the service-connected PTSD aggravated any substance abuse, what is the measurable increase in the substance abuse that is due to the psychiatric disability?

Also, the examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and to maintain gainful employment.  In rendering his/her opinion, the examiner should address the letter from Dr. K.K. dated December 2010.

A complete rationale should be given for all opinions and conclusions expressed.

4. Thereafter, readjudicate the claims on appeal.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

